In a paternity proceeding pursuant to article 5 of the Family Court Act, the appeal is from an order of the Family Court, Nassau County, entered October 21, 1975, which determined that appellant was the father of a child born to petitioner-respondent and adjourned the hearing on support. Permission for the taking of this appeal is hereby granted. Order affirmed, without costs or disbursements. The evidence supports the court’s findings. The other contentions raised by appellant have been considered and found to be without merit. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.